In an action to recover damages for personal injuries allegedly sustained by the plaintiff while he was a patient at defend*1010ant’s hospital when he slipped and fell on a wet bathroom floor, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered May 12, 1964 after a jury trial, upon the decision of the trial court .setting aside a verdict in favor of plaintiff for $21,000 and dismissing the complaint on the ground that plaintiff was guilty of contributory negligence as a matter of law. Judgment reversed on the law and the facts, and a new trial granted, with costs to abide the event, unless, within 20 days after the entry of the order hereon, plaintiff shall serve and file a written stipulation consenting to a reduction of the verdict in his favor to $11,000, Upon such stipulation by plaintiff, the verdict, as so reduced, is reinstated and judgment in plaintiff’s favor shall be entered accordingly. In our opinion, the proof does not demonstrate that plaintiff was guilty of contributory negligence as a matter of law, but rather raised questions of fact for the jury on this issue and on the issue of defendant’s negligence as well. Accordingly, the direction of judgment for the defendant was error. However, in our opinion, the amount of the jury’s verdict was excessive to the extent indicated. Beldoek, P. J., Ughetta, Brennan, Rabin and Hopkins, JJ., concur.